Case 2:08-cv-00235-CCC-JAD Document 137-7 Filed 01/24/20 Page 1 of 2 PageID: 3338




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   LINCOLN ADVENTURES, LLC, a                       No. 2:08-cv-00235-CCC-JAD
   Delaware Limited Liability Company, and
   MICHIGAN MULTI-KING, INC., a
   Michigan Corporation, on Behalf of
   Themselves and All Those Similarly Situated,

                            Plaintiff,

               vs.

   THOSE CERTAIN UNDERWRITERS AT
   LLOYD’S, LONDON MEMBERS OF
   SYNDICATES, et al,

                           Defendants.


                     [PROPOSED] ORDER GRANTING DEFENDANT SYNDICATES’
                              MOTION FOR A PROTECTIVE ORDER

           THIS MATTER having come before this Court on motion brought by Defendant

  Syndicates 510, 727, 1003, 1084, 1096, 1245, 2003, 2020, 2488, and 2791 for a protective order

  limiting further discovery sought by Plaintiffs Lincoln Adventures, LLC and Michigan Multi-King

  by the Plaintiffs’ Second Set of Requests for Documents (the “Second Requests”), this Court

  having considered all arguments and submissions proffered by the parties in respect of this Motion,

  and for good cause having been shown, it is

           ON THIS the ______ day of ___________________, 2020, hereby:

           ORDERED that the Defendant Syndicates’ Motion for a Protective Order is GRANTED.

           It is FURTHER ORDERED that:

                                                  -1-
  37071379.1
Case 2:08-cv-00235-CCC-JAD Document 137-7 Filed 01/24/20 Page 2 of 2 PageID: 3339



           With respect to Second Request Nos. 1, 2, and 11, the Syndicates’ discovery obligations

  shall be satisfied by the Syndicates’ request to Xchanging to provide data reflecting fields agreed

  upon by the parties for all direct U.S. risks involving any of the Syndicates for the period from

  January 1, 2008 to December 31, 2013 and the Syndicates’ production of fifty (50) binding

  authority or lineslip agreements chosen by the Plaintiffs from the period of 2008 to 2013.

           The Syndicates shall not be required to search for or produce any documents responsive to

  Second Request Nos. 3 and 5.

           With respect to Second Request Nos. 6-8, the Syndicates’ discovery obligations shall be

  satisfied by a production of responsive, non-privileged documents obtained through a reasonable

  search for documents within the Syndicates’ possession, custody or control that have been shared

  with or otherwise distributed amongst more than one syndicate not under management by the same

  managing agent.

           In producing documents in response to the Second Requests, the Syndicates shall not be

  required to undertake electronic keyword searching.

                                                                  SO ORDERED
                                                                  ___________________________
                                                                  JOSEPH A. DICKSON, U.S.M.J.




                                                  -2-
  37071379.1
